Citation Nr: 1628581	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-18 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic thoracolumbar spine disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A. L. 



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1958 to November 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

A chronic thoracolumbar spine disability, including arthritis, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

A chronic thoracolumbar spine disability was neither incurred in nor aggravated by service nor may arthritis of the thoracolumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in August 2015.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Thoracolumbar Spine Disability 

The Veteran contends that service connection should be established for a chronic thoracolumbar spine disability.  During testimony at the Board hearing in April 2015 he testified that he had first noted his low back pain during service after constant heavy lifting.  It has been pointed out that his STRs document complaints of back pain while he was on active duty and on his retirement examination.  

Review of the Veteran's STRs shows that he had complaints of low back pain in August 1974, when the assessment was mild back strain, and in June 1976, when additional symptoms led to an assessment of urinary tract infection.  On examination for retirement from service, he gave a medical history of recurrent back pain that was further elaborated as low back pain with lifting.  

An examination was conducted by VA in September 1980.  At that time, physical examination showed no spinal abnormality.  X-ray studies of the lumbar spine were normal, without evidence of arthritis.  

In March 1981, the Veteran was seen for complaints of right-sided back pain after working at a factory lifting and pulling machines.  He reported no history of trauma.  The assessment was muscle strain.  Additional post-service medical records show an assessment of low back syndrome in August 1991 and CT scan and MRI studies in July 1994 that were consistent with degeneration from L3 to S1 and stenosis at L4-5.  

In a July 2008 statement, the Veteran's private physician stated that the Veteran had given a history of low back pain that radiated into his left leg in the 1970's and that an MRI study of the lumbar area conducted in 1993 had revealed disc disease from L-3 to L-5 and stenosis.  He had been advised to have surgery, but did not wish it at that time.  The pertinent diagnosis was low back pain since 1969 due to L3-L5 discs with spinal canal stenosis, worst lately with radiation to both legs.  The examiner opined that the Veteran had sustained physical injuries while serving in the United States Navy.  

Treatment records show that the Veteran underwent a decompression laminectomy in January 2013.  

An examination was conducted by VA in August 2015, pursuant to remand by the Board.  At that time, the diagnoses were lumbar strain; degenerative disc and joint disease of the lumbar spine; and lumbar spinal stenosis, status post decompression surgery.  After physical examination and complete review of the medical records, the examiner opined that the Veteran's current low back condition was less likely as not caused by or a result of active duty.  The rationale given was that, based on review of the medical records, medical literature and the examiner's clinical experience, the examiner found that the Veteran reported  back pain in 1974 that appeared to be a strain and resolved.  At separation, he had complaints of recurrent bac pain and it was noted that this would occur with heavy lifting, but there was no evidence of radicular symptoms in service to suggest the degenerative disc or joint disease that was present today.  It appeared that the Veteran again strained his back with heavy lifting in 1981, but these episodes of strain were considered to be self-limiting with no residuals.  The current disability was considered to be unrelated to the strains documented in service, at separation and post-service in 1981.  The spine examination was normal in September 1980 with "NORMAL lumbar spine xray at that time."  It was not until late 1993 that the Veteran was diagnosed with degenerative spine disease, after he had been separated from service for 16 years and was 56 years of age.  There was no evidence of a chronic back condition that began in service and there was nothing to suggest that degenerative spine disease until 1993 by which time the Veteran was 56 years of age.  A nexus with service could not be made.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrier v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obvert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Skylar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrier, 4 Vet. App. at 470-71.  

In this case, the more competent opinion in the record is that of the VA examiner in August 2015.  While the private physician's July 2008 statement indicated that the Veteran had sustained physical injuries while serving in the United States Navy, this opinion was partially based on the history of back pain dating to 1969, a history that is not substantiated by the record.  In July 2008, the private physician did not provide a rationale for this opinion.  Conversely, the VA examiner in August 2015 recited a verified medical history of the Veteran's back complaints and provided a complete rationale for the negative nexus opinion.  The Board finds this opinion to be the more probative and persuasive.  

In short, the evidence shows that the Veteran had acute episodes of back pain in service and after service in 1981, but that these episodes were unrelated to the degenerative disease that was first demonstrated approximately 15 years after separation from service.  Significantly, the Veteran had no radicular symptoms during service and normal findings, including normal X-ray findings, on examination in September 1980.  The more probative medical opinion is to the effect that there is no relationship between the in-service symptoms and the development of the current chronic spine disability.  As such, there is no basis for the establishment of service connection.  While the Board has considered the Veteran's statements and testimony, the Board finds the VA medical opinion to be more probative as to the onset of a chronic thoracolumbar spine disorder.  His assertions of chronicity are not in agreement with the clinical evidence of record.  While he is competent to describe symptoms of which he is aware, he is not competent to diagnose a thoracolumbar spine disorder or opine as to the etiology or onset thereof.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic thoracolumbar spine disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Service connection for a chronic thoracolumbar spine disability is denied.  


REMAND

Regarding the claim of service connection for an acquired psychiatric disability, it was noted that, while the Veteran contended that his acquired psychiatric disability should be diagnosed as PTSD, he also carries a current diagnosis of MDD  At the time of the Board's June 2015 remand, it was noted that the Veteran's STRs showed that at the time of examination for separation from service, the Veteran complained of depression and nervous trouble.  As noted in the Board's remand, a VA examination in July 2013 found that the Veteran did not meet the criteria for PTSD and that an opinion regarding a relationship between service and the Veteran's diagnosis of MDD could not be rendered without resorting to speculation, the examiner did not specifically comment on the complaints noted by the Veteran at the time of retirement from service in 1977.  The Board's remand was, in part, to ascertain if there was a relationship between the depression of which the Veteran complained at separation and the current diagnosis of MDD.  The Veteran was afforded psychiatric examinations in August 2015 and January 2016.  While the January 2016 opinion indicated that it was less likely than not that the unspecified depressive disorder (which was diagnosed at that time) related to service, no rationale was provided for this opinion.  Moreover, the examiner did not comment on the depression noted at the time of the Veteran's examination for separation from service.  As such, it is inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran's records to be returned to the examiner who rendered the January 2016 VA medical opinion for a supplemental opinion that must include adequate rationale.  The examiner must specifically comment on the complaints of depression and nervous trouble that the Veteran noted at separation from service.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder is related to service.  If the examiner who rendered the January 2016 opinion is not available, the Veteran's claims folder should be made available for review by another VA examiner so that the requested opinion can be made.  The examiner must provide complete rationale for all conclusions reached.  

The Veteran may be recalled for another examination, if deemed necessary.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


